F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                          UNITED STATES COURT OF APPEALS
                                                                                APR 1 1997
                                     TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                    Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 vs.                                                         No. 96-3216
                                                         (D.C. No. 95-10034)
 ROBERT L. SIEDSMA,                                           (D. Kan.)

           Defendant-Appellant.


                                  ORDER AND JUDGMENT*


Before BRORBY, EBEL, and KELLY, Circuit Judges.**


       Mr. Siedsma appeals from his conviction upon a plea of guilty of possession with

intent to distribute methamphetamine. 21 U.S.C. § 841(a)(1). He was sentenced to 110

months imprisonment and now appeals based upon ineffective assistance of counsel. His

claim is based on counsel’s prediction of a base offense level of 28, whereas the base

offense level used for sentencing was 32. The appeal must be dismissed because the


       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge panel has
determined unanimously that oral argument would not be of material assistance in the
determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is
therefore ordered submitted without oral argument.
ineffectiveness claim must be brought in collateral proceedings under 28 U.S.C. § 2255.

See United States v. Galloway, 56 F.3d 1239, 1242 (10th Cir. 1995) (en banc). This is

not one of those rare ineffectiveness claims that may be reviewed on direct appeal,

particularly given that Mr. Siedsma is represented on appeal by counsel below. See

Beaulieu v. United States, 930 F.2d 805, 807 (10th Cir. 1991). All pending motions are

DENIED.

      APPEAL DISMISSED.


                                         Entered for the Court


                                         Paul J. Kelly, Jr.
                                         Circuit Judge




                                           -2-